                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE DIVISION

    UNITED STATES OF AMERICA,                       )
                                                    )
                 Plaintiff,                         )                        2:19-CR-96
                                                    )
          vs.                                       )
                                                    )
                                                    )
   JOSEPH WESLEY HARRISON,
                                                    )
                                                    )
                 Defendant
                                                    )



                                             ORDER

          Defendant has filed a Motion for Bond [Doc. 307]. This motion is set for hearing by

   video conference pursuant to the CARES Act and Standing Order 20-08 on Wednesday, June

   3, 2020 at 2:00 p.m. However, if Defendant is unwilling to waive his right to appear in person

   and participate by video (or by telephone if the facility does not have video capabilities), the

   Court will be required to move the hearing to a later date in light of the current COVID-19

   pandemic. Should Defendant wish to appear in-person for the hearing, Defendant’s counsel shall

   immediately notify the Court so that the matter may be rescheduled.

          SO ORDERED:




                                               /s Cynthia Richardson Wyrick
                                               United States Magistrate Judge




Case 2:19-cr-00096-JRG-CRW Document 308 Filed 05/27/20 Page 1 of 1 PageID #: 558
